DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1, 3, 16, 18, 22, and 24 have been amended.
Claims 4, 5, 8-15, 19, and 25 had/have been canceled.
Claims 28-29 have been newly added.
Claims 1-3, 6, 7, 16-18, 20-24, and 26-29 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 16-18, 20-24, and 26-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim has been amended to recite, in part, “generating a contract offer token that specifies the offer term and includes the sensor data, wherein the sensor data comprises the location data of a location at which the contract offer token is generated; verifying authenticity of the contract offer token based on at least the included sensor data comprising the location data; sending the verified contract offer token that includes the sensor data to a different electronic device”. Here the scope of the claim is unclear. Specifically, one of ordinary skill would appreciate that verifying authenticity of the contract offer token is checking whether the contract offer token is real (e.g. genuine) given the plain meaning of “authentic” (“conforming to an original …” or “not false or imitation” Merriam-Webster Dictionary). The scope of the claim is unclear as the claim is clear that it is the token circuitry of the electronic device that generates the contract offer token that includes the sensor data and subsequently verifies the authenticity of the contract offer token. If the token circuitry generated the contract offer token why does the token circuitry checks the authenticity of the contract offer token that the token circuitry generated?
The other independent claims 16 and 22 recite subject matter similar to claim 1 and are rejected similarly.
The dependent claims are rejected as they depend on the claims above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 7, 16-18, 20-24, and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
In the instant case, claims 1-3, 6, and 7 are directed to a method (i.e. process), claims 16-18, 20, and 21 are directed to a non-transitory machine-readable medium, while claims 22-24 and 26-29 are directed to a processor-based system. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more.
 
Claim 1 recites: 
A method comprising: 
by token circuitry of an electronic device: 
obtaining, through a user interface of the electronic device, an offer term for a contract;
accessing sensor data through sensor circuitry of the electronic device, wherein accessing the sensor data includes at least accessing location data through location sensor circuitry of the electronic device; 
generating a contract offer token that specifies the offer term and includes the sensor data, wherein the sensor data comprises the location data of a location at which the contract offer token is generated; 
verifying authenticity of the contract offer token based on at least the included sensor data comprising the location data; 
sending the verified contract offer token that includes the sensor data to a different electronic device;
receiving a contract acceptance token from the different electronic device, the contract acceptance token different from the contract offer token and including an acceptance indication for the offer term specified in the contract offer token;
pairing the contract offer token with the contract acceptance token to form a contract token pair, wherein the contract token pair is stored in an entry of at least one of a common table and a pairing table mapping correlated tokens; and 
securing the contract token pair to prevent tampering.


Step 2A (1st prong)
Here, the claim describes a process of pairing contract offer and contract acceptance of the offer. The process achieves this by obtaining an offer terms for a contract, accessing (gathering) data that will be included in the contract offer and used as a form of authenticating the contract offer, generating a contract offer token (e.g. contract) that specifies the offer term and includes the data wherein the data includes location data of a location at which the contract offer token is generated, verifying authenticity of the contract offer token based on at least the included data that comprises the location data, sending the verified contract offer token that include the data to a different entity, receiving a contract acceptance token that includes an acceptance indication for the offer term specified in the contract offer token from the different entity, pairing the contract offer token with the contract acceptance token to form a contract token wherein the pair is stored, and securing the pair to prevent tampering.  As such, the claim recites a commercial interaction and/or legal interaction of gathering information and generating of offer contract to include offer terms and authentication information (e.g. signature, photo, thumb print, seal, location information, etc.), verifying the authenticity of the offer contract and sending the offer contract to a recipient, receiving acceptance letter indicating acceptance offer term specified in the contract, associating/paring the acceptance letter with the offer contract in a storage and securing the pair by storing the pair in a secured location to prevent tampering (similar to storing related documents in a binder/folder and securing the binder/folder in a secure manner). 
Claims 16 and 22 are significantly similar to claim 1 as claim 16 represents a non-transitory machine-readable medium for performing the operations of claim 1 and claim 22 a system for performing the operations of claim 1. Hence, claims 16 and 22 also recite abstract idea.

Step 2A (2nd prong)
The above judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), token circuitry of an electronic device, a user interface of the electronic device, sensor circuitry of the electronic device, location sensor circuitry of the electronic device, electronic device(s), a processor, a non-transitory machine-readable medium storing executable instructions, an entry of at least one of a common table and a pairing table are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer (here, token circuitry of an electronic device, a user interface of the electronic device, sensor circuitry of the electronic device, location sensor circuitry of the electronic device, electronic device(s), a processor, a non-transitory machine-readable medium storing executable instructions, an entry of at least one of a common table and a pairing table individually and/or in combination), or to any other technology or technical field (e.g. computer, processor, electronic device(s), and/or memory) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
The examiner further submits that the instant Specification clearly describes in its background that “Electronic devices are widely used in nearly every facet of society today. Advances in computing ability, increases in power-efficiency, and cost decreases have contributed to the widespread distribution and use of electronic devices in homes, travel, schools …”

    PNG
    media_image1.png
    458
    1516
    media_image1.png
    Greyscale

In other word, the additional elements, e.g. electronic devices and its components are merely addition elements used to perform the claimed judicial exception amounting to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.

Step 2B
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves token circuitry of an electronic device, a user interface of the electronic device, sensor circuitry of the electronic device, location sensor circuitry of the electronic device, electronic device(s), a processor, a non-transitory machine-readable medium storing executable instructions, an entry of at least one of a common table and a pairing table. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see Fig. 7 that shows generic computing device). Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claims 2, 3, 17, 18, 23, and 24 attempt to further describe the captured data, e.g. user image and location data, included in the contract and further describe the sensor being a camera and location sensor circuitry of the electronic device. However, the descriptions of user image and location data are merely further describing the abstract idea of data included in the contract. Additionally, the additional elements of camera and/or sensor circuitry (e.g. barometer sensor circuitry) of the electronic device are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The claims as a whole, taken individually and in combination, do not provide an inventive concept as the claim as a whole or individually do not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Also, the capturing of sensor data is merely a representation of data gathering, e.g. insignificant extra-solution activity.
Claims 6, 7, 20, 21, and 26-27 further describe abstract idea of receiving of contract acceptance token from the recipient, pairing of the contract offer and the contract acceptance to a contract pair, and/or verifying the authenticity of the contract acceptance token. The claims also describe data included in the contract acceptance and that the data included in the contract acceptance is a sensor data captured by the different electronic device. However, as described above, the different/recipient electronic device is recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The claims as a whole, taken individually and in combination, do not provide an inventive concept as the claim as a whole or individually do not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Also, the sensor data captured by the different/recipient electronic device is merely a representation of data gathering, e.g. insignificant extra-solution activity.
Claim 29 further describes the content of the contract offer token, specifically indication of validity period after which an offer specified in the contract offer token expiration (e.g. terms). As such, the claim further recite abstract idea by further describing the terms. 
For these reasons, the claim(s) are rejected under 101 as being directed to abstract idea without significantly more.

Response to Arguments
101
The applicant asserts that “the application of the claimed features to authenticate contract offer token does not correspond to the method of organizing human activity” as “by obtaining location data of the user and generating the contract offer token which includes the location data, it can be verified or determined that the contract offer token has been generated from a location associated with an authentic user and not a random/fraudulent user or a potential hacker from a location that cannot be associated with the authentic user” (see page 10). In response, first the examiner would like to point out that there is no recitation in the claim or even in the Specification that describe that the contract offer token “can be verified or determined that the contract offer token has been generated from a location associated with an authentic user and not a random/fraudulent user or a potential hacker from a location that cannot be associated with the authentic user”. Rather, the claim(s) and Specification merely describe that data that is included in the contract offer token may be used “to verify the authenticity of the contract token”. See at least [0013], page 3 and [0022], page 6 in the original written description.

    PNG
    media_image2.png
    561
    1586
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    352
    1457
    media_image3.png
    Greyscale

Here, the paragraphs merely describe at high level that data that is included in the contract token may be used to verify the authenticity of the contract token. In other word, much like watermark or seal, existence of data in the contract token serves as authenticity of the contract token. As explain in above Step 2A, 1st prong test, use of data in a contract that serves to check its authenticity, much like certified seal, picture, ID, etc., is a certain method of organizing human activities such as legal and/or commercial interactions. The sensor(s) that are responsible for capturing data that serves as data that is included in the contract token are taken as additional elements in Step 2A, 2nd prong test, specifically that the additional elements merely serve as data gathering.
	The applicant asserts that the additional elements, e.g. pairing the contract offer token with the contract acceptance token to form a contract token pair, wherein the contract token pair is stored in an entry of at least one of a common table and a pairing table mapping correlated tokens; and securing the contract token pair to prevent tampering (emphasized by the applicant), reduces the risk of either contract token of the contract token pair being modified by any unauthorized devices or parties while the contract token pair is stored or communicated to different entities resulting in additional elements that integrate the judicial exception into a practical application (see page 11 of the Amendment). In response, the examiner would like to point out that pairing of contract offer and acceptance of the offer to for a pair and securely storing the pair is an abstract idea as explained in above 101 section. This is similar to a process in which two documents are paired and stored in a secured fashion as described above. 


	







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020147607 A1 and US 20150006474 A1 disclose secured account folder which is protected by access rights or encryption and containing supporting documents/related documents;
US 20060018484 A1 discloses folders that stores related files and securing the folders by encrypting the folders;
US 20150112778 A1 discloses a method and apparatus for allowing an entity to limit number of offers generated during a specific time period for another entity;
US 20020010857 A1 discloses biometric verification technology used to authenticating offers, counteroffers, and acceptance in a contract negotiation;	
US 20140108054 A1 discloses econtract in which biometric signature is captured and recorded as signature used for authentication.
US 20110191232 A1 discloses limiting a bidder with maximum on the number of bids that the bidder may submit within a given time interval.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685